Citation Nr: 1133641	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-31 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 








INTRODUCTION

The Veteran had active service from September 1940 to September 1941 and from November 1942 to November 1945.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington.               

In the Veteran's substantive appeal (VA Form 9), received in October 2007, he requested a Travel Board hearing.  Subsequently, a Travel Board hearing was scheduled for March 2010.  Prior to the hearing, the RO sent a letter to the Veteran asking if he was attending the hearing.  In the Veteran's February 2010 response, he reported that he was unable to attend the hearing but he requested that the hearing be rescheduled.  The Veteran indicated that he had moved to Spokane, Washington, and that he no could no longer drive.  He provided his new address in Spokane.  The RO then tried on numerous occasions to call the Veteran.  However, they were unable to leave a message because there was only a busy signal.  In addition, the RO sent numerous letters to the Veteran, dated in February 2010, June 2010, July 2010, and December 2010.  In the letters, the RO informed the Veteran that they were trying to contact him in order to determine whether he still wanted to have a Travel Board hearing.  Moreover, the Veteran's representative also sent him a letter, dated in December 2001, in which they inquired whether he still wanted to have a Travel Board hearing.  The evidence of record is negative for a response from the Veteran.  In this regard, the Board notes that the duty to assist is not a one-way street.  If the veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, because the Veteran did not respond to the multiple requests to clarify whether he wanted a hearing, the RO scheduled the Veteran for a videoconference hearing before the Board in April 2011.  However, he failed to report for his scheduled April 2011 hearing.  Therefore, in light of the above, and as the Veteran did not request a rescheduling of the April 2011 hearing or show good cause for his failure to appear, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

In a January 2008 rating action, the RO denied the Veteran's claim of entitlement to service connection for tinnitus.  In February 2008, he filed a notice of disagreement (NOD), and in November 2008, the RO issued a statement of the case (SOC).  However, the Board notes that there is no indication from the information of record that the Veteran filed a substantive appeal (VA Form 9).  Accordingly, this issue is not before the Board for appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss did not manifest during service or within one year thereafter and has not been shown to be related to the Veteran's service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 2006 letter sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in May 2006 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the May 2006 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.     

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the February 2007 RO decision that is the subject of this appeal in its May 2006 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in May 2006), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.        




Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran in fact did receive a VA examination in January 2007, which was thorough in nature and provided a competent opinion addressing the contended causal relationship between service and the Veteran's current bilateral hearing loss.  The Board finds that the medical evidence of record is sufficient to resolve this appeal; the VA has no further duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Pertinent Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Certain chronic disabilities, to include sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303; see also, e.g.,Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

For purposes of applying the laws administered by VA, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

It is also pertinent to note that the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.


III.  Analysis

In this case, the Veteran contends that he currently has bilateral hearing loss which is due to acoustic trauma incurred in service.  Specifically, he states that during service, his Military Occupational Specialty (MOS) was as an aviation radioman, combat air-crew.  The Veteran indicates that he was exposed to loud noises from aircrafts.  He was also exposed to loud noises from sitting at the radio station with a headset and listening to chatter, static and high/low radio frequencies.  According to the Veteran, due to his in-service noise exposure, he developed bilateral hearing loss.  

The Veteran's service records show that he had active service from September 1940 to September 1941 and from November 1942 to November 1945.  The records confirm that during the Veteran's second period of service, his MOS was as an aviation radioman, combat air-crew.  Thus, exposure to acoustic trauma is consistent with the Veteran's MOS.  Accordingly, the Board finds that the Veteran's statements in regard to his noise exposure credible and consistent with military service.  See 38 U.S.C.A. § 1154(b) (West 2002).     

The Veteran's service treatment records are negative for any complaints or findings of bilateral hearing loss.  In November 1945, the Veteran underwent a separation examination.  At that time, hearing was 15/15 bilaterally in whispered voice.

In April 2006, the Veteran filed his claim for service connection for bilateral hearing loss.  He subsequently submitted private medical records, dated from July 1988 to June 2004, which contained uninterpreted graphical representations of the Veteran's auditory threshold testing results.  He also submitted a private medical statement from M.J.M., M.D., dated in July 2006.  In the letter, Dr. M. stated that he had treated the Veteran since 1990 for neurosensory hearing loss, associated with fluid in his ears.  According to Dr. M., the Veteran had moderate to severe hearing loss, bilaterally.      

In light of the above, the Board notes that the first medical evidence of bilateral hearing loss is in 1990, approximately 45 years after the Veteran's discharge.  With respect to negative evidence, the Court has held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be decisive.  Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].

The Board acknowledges that the existence of the Veteran's currently diagnosed bilateral hearing loss is not in dispute.  In January 2007, the Veteran underwent a VA audiological evaluation and the audiometric findings obtained from that examination reflect the required thresholds for a finding of hearing impairment in both ears under 38 C.F.R. § 3.385.  However, what is missing in this case is medical evidence or a competent opinion reflecting a medical nexus between the Veteran's currently diagnosed bilateral hearing loss and active service or any incident of such service, to include exposure to acoustic trauma.  The only competent medical opinion of record is from the January 2007 VA audiological examination report and it conclusively ruled out such a medical nexus.  In the January 2007 VA audiological evaluation report, the examiner recognized that the Veteran had in- service noise exposure.  Nevertheless, he concluded that the Veteran's current hearing loss was less than likely related to his military noise exposure.  He noted that according to the Veteran, he had been aware of his hearing loss for 30 years.  The Veteran described the onset as gradual.  [The Board observes that 30 years prior to the January 2007 VA audiological evaluation is 1977; thus, the Veteran did not develop bilateral hearing loss until 32 years after his discharge.]  The Veteran also indicated that after his discharge, he worked as a meat cutter for three and a half years, without hearing protection; a state policeman for three years without hearing protection; and as a chiropractor for 30 years without hearing protection.  He further reported that he participated in hunting or recreational shooting without using any hearing protection.  Moreover, he used power tools without using any hearing protection.       

In light of the above, the Board observes that the opinion from the examiner from the Veteran's January 2007 VA audiological evaluation opposes rather than supports the Veteran's claim.  The only evidence of record supporting the Veteran's claim is his own lay opinion that he currently has bilateral hearing loss that is related to his service.  The Veteran is certainly competent to state whether he noticed a decrease in hearing.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, the Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating the Veteran's present disability to his active service, the Board finds that the etiology of the Veteran's hearing loss is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.                

Although the Veteran may be competent to testify as to symptoms such as hearing difficulty, which is non-medical in nature, he is not competent to render a medical diagnosis or etiology or opinion as to when the provisions of 38 C.F.R. § 3.385 were met.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  The evidence of record is negative for any medical evidence showing a relationship between the Veteran's active duty service and his hearing loss.  The only medical opinion in the file was provided by a VA examiner in January 2007, and the examiner opined that the Veteran's current hearing loss was less than likely related to his military noise exposure.  There is no contrary medical opinion of record.  

For these reasons, the Board finds that the Veteran's bilateral hearing loss was not incurred during service or within one year after separation from service.  Additionally, the record provides no persuasive indication that any current bilateral hearing loss is related to service, in particular considering the documented onset of hearing loss approximately 45 years after separation from service and the negative medical nexus opinion dated in January 2007.  Therefore, the Board finds that there is a preponderance of evidence against the claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


